Exhibit 10

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (the “Amendment”) is made as of
August 11, 2011 between Electro Scientific Industries, Inc. (“ESI” or the
“Company”) and Nicholas Konidaris (“Executive”).

Pursuant to an Employment Agreement dated as of January 7, 2004 (the “Employment
Agreement”), as amended, between the Company and Executive, the Company agreed
to employ Executive, and Executive agreed to provide his services and expertise,
in the position of President and Chief Executive Officer.

WHEREAS, the parties wish to amend the Employment Agreement to make certain
provisions compliant with Section 409A of the Internal Revenue Code of 1986, as
amended (and, therefore, consistent with certain provisions of the restricted
stock unit awards made to Executive since the date of the Amendment), and to
address certain ambiguities arising from Amendment No. 3 to Employment
Agreement, dated as of September 30, 3009 (“Amendment No. 3”).

NOW, THEREFORE, the parties agree as follows:

1. Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Employment Agreement.

2. Section 9(b)(ii) of the Employment Agreement is amended in its entirety to
read as follows (which amended section also supercedes Section 9(b)(iv) of the
Employment Agreement in its entirety):

“(ii) if a without Cause termination or termination for Good Reason occurs and
there has been no Change of Control, (A) a severance payment (subject to
applicable taxes and withholding) in an amount equal to one year of Executive’s
Base Salary in effect immediately prior to the time of termination paid in equal
installments in accordance with ESI’s normal pay practices over the 12 month
period following the date of termination, plus the prorata portion of the bonus
that would have been earned by Executive for the year in which the termination
occurs (prorated for the number of days in the year prior to the date of the
termination) and (B) all equity awards will continue to vest for two years
following the date of termination and will continue to be exercisable for three
years following the date of termination (subject to the original expiration date
of the award); provided, however, that any payments made pursuant to this
subsection (ii) shall be repaid by Executive and the continued vesting and
exercisability of equity awards provided in this subsection (ii) shall terminate
in the event Executive violates in any material respect the Employee
Confidentiality, Non Competition and Assignment Agreement provided for in
Section 10(a) hereof; and provided further, that for purposes of clause (B),
(X) with respect to performance-based restricted stock units with a performance
period that extends beyond the second anniversary of the date of termination,
vesting shall occur at the end of the performance period and the number of
shares of Common Stock deliverable under the award will be determined by
multiplying the total number of shares Executive would have been entitled to
receive had he remained employed for the entire performance period multiplied by
a fraction, the numerator of which is the number of whole months elapsed from
the grant date to the second anniversary of the date of termination of
employment and the denominator of which is the number of whole months in the
performance period under the award and (Y), with respect to time-based
restricted stock units, rather than continued vesting, instead, on the date of
termination, a number of restricted stock units vest equal to either (i) the
total number of shares of Common Stock issuable under the award agreement if the
date for delivery of the entire award is two years or less following the date of
termination or (ii) a portion of the total number of shares of Common Stock
issuable under the award agreement if the date for delivery of the entire award
is more than two years following the date of termination, determined by
multiplying the total number of shares issuable under the award by a fraction,
the numerator of which is the number of whole months elapsed from the grant date
to the second anniversary of the date of termination of employment and the
denominator of which is the number of whole months from the grant date to the
date payment is required under the original award, less any shares previously
delivered under the award.”



--------------------------------------------------------------------------------

3. Section 3 of Amendment No. 3 is amended in its entirety to read as follows:

“All equity awards made to Executive after September 30, 2009 shall provide that
upon Executive’s retirement after age 67, any unvested part of the award will
continue to vest and will continue to be exercisable for three years following
the date of retirement (subject to the original expiration date of the award);
provided, however, that extended vesting and exercisability of equity awards
provided in this paragraph shall terminate in the event Executive violates in
any material respect the Employee Confidentiality, Non Competition and
Assignment Agreement provided for in Section 10(a) hereof; and provided further,
that (X) with respect to performance-based restricted stock units with a
performance period that extends beyond the third anniversary of the date of
termination, vesting shall occur at the end of the performance period and the
number of shares of Common Stock deliverable under the award will be determined
by multiplying the total number of shares Executive would have been entitled to
receive had he remained employed for the entire performance period multiplied by
a fraction, the numerator of which is the number of whole months elapsed from
the grant date to the third anniversary of the date of termination of employment
and the denominator of which is the number of whole months in the performance
period under the award and (Y), with respect to time-based restricted stock
units, rather than continued vesting, instead, on the date of termination, a
number of restricted stock units vest equal to either (i) the total number of
shares of Common Stock issuable under the award agreement if the date for
delivery of the entire award is three years or less following the date of
termination or (ii) a portion of the total number of shares of Common Stock
issuable under the award agreement if the date for delivery of the entire award
is more than three years following the date of termination, determined by
multiplying the total number of shares issuable under the award by a fraction,
the numerator of which is the number of whole months elapsed from the grant date
to the third anniversary of the date of termination of employment and the
denominator of which is the number of whole months from the grant date to the
date payment is required under the original award.”

 

2



--------------------------------------------------------------------------------

4. If there is any inconsistency in the treatment of equity based awards between
the provisions of Section 9(b) of the Employment Agreement, the above Section 4,
and the provisions of any award agreement, then the award shall be subject to
the terms most favorable to Recipient. In addition, if the definition of
“Cause”, “Change in Control”, “Disability” or “Good Reason” as set forth in the
Employment Agreement and any award agreement differ, the definitions set forth
in the Employment Agreement shall control.

5. Except as modified hereby, the Employment Agreement, as amended, remains in
full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 as of the
date and year first written above.

 

ELECTRO SCIENTIFIC INDUSTRIES, INC. By:  

/s/ Jon D. Tompkins

Name:   Jon D. Tompkins Title:   Chairman of the Board

/s/ Nicholas Konidaris

Nicholas Konidaris, Executive

 

3